Note from 3: The amendments to the independent claims 1 and 8 now recite the limitation “the electrical lead including a guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead and being open on both ends such that a guidewire can extend outward from each end of the lead to guide implantation of the implantable tibial nerve stimulation device over the guidewire” this changes the scope of the claimed invention as the guidewire passage way now requires an opening at the distal and proximal end such that the guidewire can extend through both opening. This requires further search and consideration.

Note from 12: The amendments to the independent claims 1 and 8 now recite the limitation “the electrical lead including a guidewire passageway extending from the proximal end of the electrical lead to the distal end of the electrical lead and being open on both ends such that a guidewire can extend outward from each end of the lead to guide implantation of the implantable tibial nerve stimulation device over the guidewire” this changes the scope of the claimed invention as the guidewire passage way now requires an opening at the distal and proximal end such that the guidewire can extend through both opening. This requires further search and consideration.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792